 30306 NLRB No. 14DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1All subsequent dates refer to 1991 unless specified otherwise.2On June 27, the Acting Regional Director issued an order con-solidating the instant case with Case 6±RC±10551 for purposes of
hearing, ruling, and decision by an administrative law judge.3We also deny the motions to dismiss the complaint allegationsagainst Northway and Kline. Their status as an ``employer'' and
their relationship to each other and to MEC are issues to be deter-
mined during the hearing of the matter.Kline Mechanical Contracting, Inc., and/or MEC,Inc., and/or Northway Development, Inc., a sin-
gle employer and International Brotherhood ofElectrical Workers, Local No. 5, AFL±CIO.
Case 6±CA±23677January 17, 1991DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
OVIATTUpon a charge filed by the Union in Case 6±CA±23677 on June 7, 1991,1and amended on June 19, theGeneral Counsel of the National Labor Relations
Board issued a complaint on June 26, against Kline
Mechanical Contracting, Inc., and/or MEC, Inc., and/or
Northway Development, Inc., the Respondents, alleg-
ing that the Respondents are a single employer and
have violated Section 8(a)(1) and (3) of the National
Labor Relations Act.2On July 22, Respondent MEC, Inc. (MEC) filed ananswer denying the substantive allegations of the com-
plaint and the allegations of single-employer status. On
September 23, the General Counsel filed a Motion for
Summary Judgment against Kline Mechanical Con-
tracting, Inc. (Kline) and Northway Development, Inc.
(Northway), alleging that Kline and Northway failed to
answer the complaint. On October 3, Respondent
Northway filed a motion to dismiss the complaint
against it on the grounds that Northway is not an em-
ployer within the meaning of the Act. On October 8,
Respondent MEC filed a response to the General
Counsel's Motion for Summary Judgment and a mo-
tion to dismiss the complaint allegations that Northway
and Kline are employers engaged in commerce withinthe meaning of the Act. On November 4, the GeneralCounsel filed a reply brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.On the entire record in this case, the Board makesthe followingRuling on Motion for Summary JudgmentIn his Motion for Summary Judgment, the GeneralCounsel contends that Kline and Northway have failed
to file an answer to the complaint, that, under Section
102.20 of the Board's Rules and Regulations, the
Board should find the allegations of the complaint to
be true, and that the Board should issue an order based
on those findings.We find that summary judgment is not proper underthe circumstances of this case. The General Counsel's
complaint alleges that the Respondents constitute a sin-
gle employer. Assuming that the allegations in the
complaint are true and the Respondents constitute a
single employer, the answer filed by MEC suffices to
preclude entry of summary judgment against Kline and
Northway. Caribe Cleaning Services, 304 NLRB 932fn. 3 (1991). Accordingly, we deny the General Coun-
sel's Motion for Summary Judgment.3ORDERIt is ordered that the General Counsel's Motion forSummary Judgment is denied.ITISFURTHERORDERED
that the Respondents' mo-tions to dismiss are denied.ITISFURTHERORDERED
that this proceeding is re-manded to the Regional Director for Region 6 for fur-
ther appropriate action.